Citation Nr: 0500695	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for left shoulder 
disorder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1974 to 
October 1981.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Paul, Minnesota.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

The veteran is service connected for a left shoulder 
disorder; specifically, residuals of a left acromioclavicular 
joint separation, currently rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5201-5203 (2004).

In October 2004, the veteran's representative submitted a 
copy of a VA medical treatment record dated in 2004 without a 
wavier of RO consideration and requested that the case be 
returned to the RO to consider this evidence in rating the 
veteran's service-connected left shoulder disability.  The 
additional treatment record is material and must be 
considered by the RO prior to appellate review.  38 C.F.R. 
§ 20.1304; see also Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The evidence recently submitted by the veteran's 
representative indicates that the veteran is receiving 
continuing treatment for his service-connected left shoulder 
disability, and therefore, the RO should obtain any 
additional recent VA treatment records.  The Court of Appeals 
for Veterans Claims (Court) has held that if records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Court has held that "[w]here, as here, the record before 
the [Board] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ." 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although 
the veteran was afforded a VA examination in conjunction with 
his claim for an increased rating for his service-connected 
disability in June 2003, the Board does not find this 
examination to be adequate for appellate purposes as the 
veteran's claims file was not available for review.  As such, 
all available evidence was not considered.  Likewise, 
pertinent facts were neither identified nor evaluated and 
weighed.  The Court has held that the requirement for 
evaluation of the complete medical history of the veteran's 
condition operated to protect veterans against an adverse 
decision based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. 
Brown, 7 Vet. App. 70 (1994), the Court clearly indicated 
that the necessity of evaluation of the complete medical 
history applied not only to adjudicators but also to 
examining physicians and that a medical examination that did 
not reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  The Board therefore concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal.  
38 C.F.R. § 3.326, 3.327 (2004).

The case is hereby remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with respect to the issue of an 
increased rating for left shoulder 
disorder.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2004).  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 must be 
fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for his 
service-connected left shoulder 
disability since June 2003.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The RO should specifically request the 
veteran's treatment records from VAMC 
Minneapolis, MN.  All information 
obtained should be made part of the file.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of his 
service-connected left shoulder disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The range of motion of the 
left shoulder must be reported.  The 
examiner must also comment on the 
functional limitations, if any, caused by 
the veteran's service-connected left 
shoulder disorder, to include weakened 
movement, excess fatigability, and 
incoordination.  With respect to the 
subjective complaints of pain, the 
examiner must specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected left 
shoulder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disorders, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
left shoulder.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should re-adjudicate the claim 
for entitlement to an increased rating for 
a service-connected left shoulder 
disorder.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




